DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to Applicant's Amendment and Remarks, filed 27 Sep 2021, in which claim 1 is amended to change the scope and breadth of the claim, and new claims 32-33 are added.

This application is a domestic application, filed 11/15/2018; and claims benefit as a CON of 15/958,930, filed 04/20/2018; which is a DIV of 14/683,415, filed 04/10/2015, now abandoned; which is a CON of 12/787,283, filed 05/25/2010, issued as PAT 8431549; which is a CON of 11/620,986, filed 01/08/2007, issued as PAT 7754702; which claims benefit of provisional application 60/757,119, filed 01/06/2006.

Claims 1-18, 20-24, 26-29, and 31-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Notice of Allowance mailed 29 Oct 2021 omitted the status of new claims 32-33 added in Applicant's Amendment, filed 27 Sep 2021. To clarify the record, new claims 32-33 are allowed for the same reasoning detailed in the Notice of Allowance mailed 29 Oct 2021, and claims 1-18, 20-24, 26-29, and 31-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-18, 20-24, 26-29, and 31-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623